Citation Nr: 1816328	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative arthritis.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, during the Vietnam Era; and from May 2007 to July 2007.  Additionally, he served in the United States Army National Guard (ARNG) from April 1982 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In August 2017, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the arthritis of his lumbar spine stems from his active duty service.  More specifically, he asserts that he injured his back during active duty service when he fell from a train car while loading it.  June 2010 Letter from the Veteran.  On another occasion, he fell through the hatch of a howitzer, injuring his back, left leg, and hips.  Id.; see also January 2011 Statement in Support of Claim.  This injury occurred in July 1991, during his ARNG service.  See August 1991 Chronological Record of Medical Care.  

As an initial matter, a review of the claims file produces no verification or a request for verification of the Veteran's active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) dates during his ARNG service.  See Ventuerlla v. Gober, 10 Vet. App. 340, 343 (1997) (holding that only service department records can establish if and when a service member served on active duty, ACDUTRA, or INACDUTRA); see also 38 U.S.C. § 101(24)(B), (C) (2012); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Therefore, a remand is necessary in order verify his ACDUTRA and INACDUTRA service dates.   
In August 2017, the Board remanded this matter to obtain an addendum VA medical opinion.  In accordance with the Board's remand directives, an addendum VA medical opinion was obtained in October 2017.  At that time, the VA examiner rendered a negative opinion.  However, in doing so, the VA examiner did not comply with the Board's remand directives.  August 2017 Board Decision; Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

First, the VA examiner did not discuss the Veteran's multiple complaints of back pain in service; specifically, the January 1967 Radiographic Report showing accentuation of his "lumbar lorcotic curve" and in the lumbosacral angle; and the February 1968 Consultation Report indicated an impression of spondylolysis at the L5.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Next, although the VA examiner proffered an opinion as to aggravation, the VA examiner did not apply the correct legal standard; whether there was "clear and unmistakable" evidence the Veteran's pre-existing lumbar spine disability was not aggravated by his active duty service.  

Finally, while the VA examiner opined the Veteran's degenerative arthritis of the lumbar spine was not aggravated by any of his service-connected orthopedic disabilities, the VA examiner failed to provide any supporting rationale and did not address the issue of causation altogether.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two).

For the reasons above, the Board finds a remand is also necessary to obtain another addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain verification of all periods (specific dates) of ACDUTRA and INACDUTRA service during the Veteran's ARNG service from April 1982 to August 2007 from the appropriate agency(ies), to include a copy of the Defense Joint Military Pay System - Reserve Component Master Military Pay Account documentation for the relevant period.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and nature and etiology of his claimed lumbar spine disability.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a lumbar spine disability.

b. Reconcile all prior diagnoses of a lumbar spine disability, to include lumbosacral strain and degenerative arthritis, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why

c. Opine as to whether it there is clear and unmistakable evidence the Veteran's pre-existing lumbar sprain was not aggravated beyond its natural progression by his active duty service and explain why.

In rendering an opinion, the examiner should discuss any relevant service treatment records, to include the January 1967 Radiographic Report showing accentuation of his "lumbar lorcotic curve" and in the lumbosacral angle; the February 1968 Consultation Report indicated an impression of spondylolysis at the L5; and the June 1968 Medical Condition Physical Profile Record noting a defect of a severe low back strain. 

d. If the Veteran's pre-existing lumbar sprain was not aggravated by his active duty service, and only if his ACDUTRA and/or INACDUTRA dates have been verified, opine as to whether it is at least as likely as not (50 percent probability of greater) aggravated beyond its natural progression during any period of ACDUTRA and/or INACDUTRA and explain why.

e. If any current or prior diagnosis is unrelated to the Veteran's pre-existing lumbar sprain, as to each unrelated current or prior diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service or any period of verified ACDUTRA and/or INACDUTRA service. 

3. Once the above requests have been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




